 



Exhibit 10.1

 

PERSONAL EMPLOYMENT AGREEMENT

 

THIS PERSONAL EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into
this January 8, 2015 by and between LabStyle Innovation Ltd., a company
incorporated under the laws of the State of Israel, with its offices at Halamish
9, Cesarea Industrial Park, 38900, Israel (the "Company"), and Zvi Ben-David
(Israeli I.D. No. [                     ]) residing at 11 Koifman Yechezkel St.
Haifa 34780 (the "Employee").

 

WHEREAS, the Company wishes to employ the Employee, and the Employee wishes to
be employed by the Company, as of the Commencement Date (as such term is defined
hereunder); and

 

WHEREAS, the parties hereto desire to state the terms and conditions of the
Employee's employment by the Company, as set forth below.

 

NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the parties hereby agree as follows:

 

General

 

1.          Position. The Employee shall serve in the position described in
Exhibit A attached hereto. In such position the Employee shall report regularly
and shall be subject to the direction and control of the Company's management
and specifically under the direction of the person specified in Exhibit A. The
employee shall also serve as an officer of Company’s parent company, Labstyle
Innovations Corp. a Delaware corporation (the “Parent”)and in such capacity,
shall be subject to the direction and control of the Parent’s management and
board of directors. The Employee shall perform his duties diligently,
conscientiously and in furtherance of the Company's and Parent’s best interests.
The Employee agrees and undertakes to inform the Company and the Parent,
immediately after becoming aware of any matter that may in any way raise a
conflict of interest between the Employee and the Company. During his employment
by the Company and/or Parent. During his employment by the Company, the Employee
shall not receive any payment, compensation or benefit from any third party in
connection, directly or indirectly, with his position in the Company and/or
Parent.

 

2.          Part-Time Employment. The Employee will be employed on a part-time
basis, 80% of a full time position commencing on the Effective date. The exact
working days and hours shall be coordinated with the CEO of the Company. The
Employee shall devote at least 80% of his entire business time and attention to
the business of the Company and shall not undertake or accept any other paid or
unpaid employment or occupation or engage in any other business activity, except
with the prior written consent of the Company and following approval by the
Parent, as detailed in the attached appendix (“Permitted Engagements”. The
Employee’s weekly rest day shall be Friday, Saturday, unless otherwise
determined by the Company in a notice to the Employee. Employee should attend
office 4 times a week on average.

 

3.          Location. The Employee shall perform his duties hereunder at the
Company's facilities in Israel, but he understands and agrees that his position
may involve significant domestic and international travel.

 

4.          Employee's Representations and Warranties. The Employee represents
and warrants that the execution and delivery of this Agreement and the
fulfillment of its terms: (i) will not constitute a default under or conflict
with any agreement or other instrument to which he is a party or by which he is
bound; and (ii) do not require the consent of any person or entity. Further,
with respect to any past engagement of the Employee with third parties and with
respect to any Permitted Engagements of the Employee with any third party during
the term of his engagement with the Company and/or Parent (for purposes hereof,
such third parties shall be referred to as "Other Employers"), the Employee
represents, warrants and undertakes that: (a) his engagement with the Company
and/or Parent is and/or will not be in breach of any of his undertakings toward
Other Employers, and (b) he will not disclose to the Company and/or Parent, nor
use, in provision of any services to the Company and/or Parent any proprietary
or confidential information belonging to any Other Employer.

 

| Page 1

 

 

Term of Employment

 

5.          Term. The Employee's employment by the Company shall commence on the
date set forth in Exhibit A (the "Commencement Date"), and shall continue until
it is terminated pursuant to the terms set forth herein.

 

6.          Termination at Will. Either party may terminate the employment
relationship hereunder at any time, , by giving the other party a prior written
notice as set forth in Exhibit A (the "Notice Period"). Notwithstanding the
Notice Period provided under Exhibit A, it is hereby agreed that, if, pursuant
to a decision of the Company’s Board of Directors, the Company has reached the
“zone of insolvency”, then the Employee shall be entitled to a Notice Period
pursuant to the terms of applicable law. The Employee acknowledges and agrees
that he has been given ample opportunity to consider the aforesaid waiver and
further acknowledges that the Salary (as defined in 10(b) below includes due
consideration for such waiver. Notwithstanding the foregoing, the Company is
entitled to terminate this Agreement with immediate effect upon a written notice
to Employee and to pay the Employee a one time amount equal to the Salary that
would have been paid to the Employee during the Notice Period, in lieu of such
prior notice.

 

The Company and Employee agree and acknowledge that the Company’s Severance
Contribution to the Insurance Scheme in accordance with Section 11 below, shall,
provided contribution is made in full, be instead of severance payment to which
the Employee (or his beneficiaries) is entitled with respect to the Salary upon
which such contributions were made and for the period in which they were made
(the "Exempt Salary"), pursuant to Section 14 of the Severance Pay Law 5723 –
1963 (the "Severance Law"). The parties hereby adopt the General Approval of the
Minister of Labor and Welfare, which is attached hereto as Exhibit C. The
Company hereby forfeits any right it may have in the reimbursement of sums paid
by Company into the Insurance Scheme, except: (i) in the event that Employee
withdraws such sums from the Insurance Scheme, other than in the event of death,
disability or retirement at the age of 60 or more; or (ii) upon the occurrence
of any of the events provided for in Sections 16 and 17 of the Severance Law.
Nothing in this Agreement shall derogate from the Employee’s rights to severance
payment in accordance with the Severance Law or agreement or applicable
ministerial order including the General Approval of the Minister of Labor and
Welfare, as set forth in this Section 6, in the event contributions to the
Insurance Scheme in accordance with Section 11 below have not been made in full.

 

7.          Termination for Cause. The Company may immediately terminate the
employment relationship for Cause, and such termination shall be effective as of
the time of notice of the same. "Cause" means herein (a) conviction of any
felony by the Employee involving moral turpitude affecting the Company or its
affiliates or any crime involving fraud; (b) action taken by the Employee
intentionally to materially harm the Company or its affiliates; (c) embezzlement
of funds of the Company or its affiliates by the Employee; (d) falsification of
Company's or its affiliates' records or reports by the Employee; (e) ownership
by the Employee, direct or indirect, of an interest in a person or entity (other
than a minority interest in a publicly traded company) in competition with the
products or services of the Company or its affiliates, including those products
or services contemplated in a plan adopted by the Company or its affiliates; (f)
any material breach of the Employee's fiduciary duties or duties of care to the
Company (except for conduct taken in good faith) which, to the extent such
breach is curable, has not been cured by Employee within fifteen (15) days after
its receipt of notice thereof from Company containing a description of the
breach or breaches alleged to have occurred; (g) any material breach of the
Proprietary Information, Assignment of Inventions and Non-Competition Agreement
attached as Exhibit B by the Employee; and (i) any other act or omission that
constitutes "cause" under the laws of the State of Israel. In the event of
termination for Cause, the Employee’s entitlement to severance pay will be
subject to Sections 16 and 17 of the Severance Law.

 

| Page 2

 

 

8.          Notice Period; End of Relations. During the Notice Period and unless
otherwise determined by the Company in a written notice to the Employee, the
employment relationship hereunder shall remain in full force and effect, the
Employee shall be obligated to continue to discharge and perform all of his
duties and obligations with Company, and the Employee shall cooperate with the
Company and assist the Company with the integration into the Company of the
person who will assume the Employee's responsibilities.

 

Covenants

 

9.          Proprietary Information; Assignment of Inventions and
Non-Competition. Upon the execution of this Agreement, the Employee will execute
the Company's Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached hereto as Exhibit B. Exhibit B hereto shall
survive the expiration or other termination of this Agreement.

 

Salary and Additional Compensation; Insurance

 

10.          (a)          Special Agreement: It is agreed between the parties
hereto that this Agreement is a personal agreement, and that the position the
Employee is to hold within the Company is a senior position which requires a
special measure of personal trust, as such terms are defined in the Working and
Rest Law 5711-1951, as amended (the “Law”). The provisions of any collective
bargaining agreement which exist of shall exist do not, and will not, apply to
the employment of the Employee, whether such agreement was signed among the
government, the General Federation of Labor and Employers organizations, or any
such parties, or whether signed by others, in relation to the field or fields of
the business of the Company or in relation to the position held by or the
profession of the Employee. In light of this relationship of trust, the
provisions of the Law, or any other law which may apply, will not apply to the
performance by the Employee of his duties hereunder. Thus, the Employee may be
required, from time to time and according to the work load demanded of him, to
work beyond the working hours and the Employee shall not be entitled to any
further compenstation other than as specificed in this Agreement and the
Appendices hereto.

 

(b) Salary. The Company shall pay to the Employee as compensation for the
employment services an aggregate monthly base salary in the amount set forth in
Exhibit A (the "Salary"). In addition, the Company shall pay the Employee for
any and all daily travel costs to which he may be entitled under any applicable
law. Except as specifically set forth herein, the Salary includes any and all
payments to which the Employee is entitled from the Company hereunder and under
any applicable law, regulation or agreement. The Employee’s Salary and other
terms of employment may be reviewed and updated by the Company’s management,
from time to time, at the Company’s discretion. The Salary is to be paid to the
Employee no later than the 9th day of each calendar month after the month for
which the Salary is paid, after deduction of applicable taxes and like payments.

 

(c) Special Compensation for Non-Competition Obligations. The Employee
acknowledges that 5% of the Salary is paid as special supplementary monthly
compensation in consideration for the Employee's non-competition undertakings
and obligations set forth in Exhibit B hereto (the 25% of the "Additional
Compensation"). The Employee warrants and represents that the Special
Non-Competition Monthly Compensation constitutes a real, appropriate and full
consideration to any prejudice he may suffer due to his non-competition
undertakings and obligations set forth in Exhibit B hereto, including but not
limited to restriction of his freedom of employment.

 

| Page 3

 

 

11.         Insurance and Social Benefits. The Company will insure the Employee
under a "Manager's Insurance Policy" ("Bituach Menahalim") ("Policy") or a
Pension Fund ("Pension Fund"), to be selected by the Employee. At the end of
each month during the employment of Employee, the Company shall pay an aggregate
amount equal to 13.33% of the Salary for the preceding month to the Policy or
14.33% of the Salary for the preceding month to the Pension Fund (the "Company's
Contribution"), as follows: (a) 8.33% for severance pay component; and (b)for
savings and risk component, either (i)in the case of a Policy, 5%, subject to
deduction of 5% from the Salary by the Employee, as detailed below; or (ii)in
the case of a Pension Fund, 6%, subject to deduction of 5% from the Salary, as
detailed below.  In addition, if the Employee shall elect a Policy, the Company
shall pay up to 2.5% of the Salary towards loss of working capacity disability
insurance (depending on the cost to the Company necessary to provide coverage)
to be purchased by the Company. The Employee agrees that the Company shall
deduct from the Salary an amount equal to 5% or 5% of the Salary for the
preceding month, and shall pay such amount as premium payable in respect for
savings and risk component of the Policy or the Pension Fund, as the case may be
(the "Employee's Contributions").  If the Employee elects to be insured under a
combination of the Policy and Pension Plan, the Employee may determine the
allocation between the two, provided that, in any event the Company's
contributions will not exceed the maximum amounts set forth above.

 

Additionally, the Company together with the Employee will maintain an advanced
study fund ("Keren Hishtalmut") and the Employee and the Company shall
contribute to such fund an amount equal to 2.5% (two percent and one half of a
percent) of the Salary and 7.5% (seven percent and one half of a percent) of the
Salary, respectively. All of the Employee's aforementioned contributions shall
be transferred to the above referred to plans and funds by the Company by
deducting such amounts from each monthly Salary payment. Any tax results for
payments made for amounts greater than the maximum amount exempt from tax under
applicable laws will bear upon the employee.

 

Additional Benefits

 

12.         Expenses. The Company will reimburse the Employee for business
expenses borne by the Employee, provided that such expenses were approved in
advance by the Company, and against valid invoices therefore furnished by the
Employee to the Company, all in accordance with the Company's policy as amended
from time to time.

 

13.         Vacation. The Employee shall be entitled to the number of vacation
days per year as set forth in Exhibit A, as coordinated with the Company (with
unused days to be accumulated up to the limit set pursuant to applicable law).

 

14.         Sick Leave; Convalescence Pay. The Employee shall be entitled to
that number of paid sick leave per year as set forth in Exhibit A (with unused
days to be accumulated up to the limit set pursuant to applicable law), and also
to Convalescence Pay ("Dmei Havra'a") pursuant to applicable law.

 

15.         Mobile Phone. During the term of this Agreement the Company may
provide the Employee with a Company's mobile phone, for use in connection with
Employee's duties hereunder, pursuant to Company's policy, as adopted, as may be
amended from time to time by the Company. The Company shall bear all expenses
relating to the Employee’s use and maintenance of the phone attributed to the
Employee under this Section.

 

16.         Company Car. Should the employee choose, the Company will provide
the Employee with the option to lease a car, of make and model pursuant to
Company's car leasing policy, as adopted, as may be amended from time to time by
the Company (the "Car"). The Car shall belong to or be leased by the Company and
shall be registered in the Company’s name for use by the Employee during the
period of his employment with the Company. The Car will be returned to the
Company by the Employee immediately after termination of the Employee's
employment by the Company. Use by the Employee of the Car shall be made at all
times only in accordance with the provisions of the Company's Car policy, as may
be amended from time to time by the Company. The Company shall bear all the
fixed and variable costs of the Car, including licenses, insurance, gasoline,
regular maintenance and repairs. The Company shall not, at any time, bear the
costs of any tickets, traffic offense or fines of any kind and insurance
self-participation payment. The Employee shall bear all the personal tax
consequences of the allocation of the Car to his benefit. Any expenses, payments
or other benefits that are made in connection with the Car shall not be regarded
as part of the Salary, for any purpose or matter, and no social benefits or
other payments shall be paid on its account. Should the employee choose to
participate in such leasing program, this benefit shall replace the employee’s
entitlement to travel expenses according to law. Without derogating from the
terms of the Car Leasing policy, it is hereby clarified that the leasing amount
shall be deducted from the employees total compensation Salary (Base plus
Additional Compensation – as laid out in Exhibit A) and that the salary after
such deduction will be the basis for salary-basis entitlements.

 

| Page 4

 

 

17. Bonus and Compensation Review. Based on the performance of the Company, the
Company will evaluate initiating a Bonus Plan. The Bonus Plan will be reviewed
and approved by the Compensation Committee. In addition, the Company will review
the total compensation salary of the employee from time to time (currently once
a year).

 

Miscellaneous

 

18.         The laws of the State of Israel shall apply to this Agreement and
the sole and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement shall be the Tel-Aviv Regional Labor Court. The
provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the parties hereto (subject to
the applicable provisions of law). No failure, delay or forbearance of either
party in exercising any power or right hereunder shall in any way restrict or
diminish such party's rights and powers under this Agreement, or operate as a
waiver of any breach or nonperformance by either party of any terms or
conditions hereof. In the event it shall be determined under any applicable law
that a certain provision set forth in this Agreement is invalid or
unenforceable, such determination shall not affect the remaining provisions of
this Agreement, unless the business purpose of this Agreement is substantially
frustrated thereby. The preface and exhibits to this Agreement constitute an
integral and indivisible part hereof. This Agreement constitutes the entire
understanding and agreement between the parties hereto, supersedes any and all
prior discussions, agreements and correspondence with regard to the subject
matter hereof, and may not be amended, modified or supplemented in any respect,
except by a subsequent writing executed by both parties hereto. The Employee
acknowledges and confirms that all terms of the Employee's employment are
personal and confidential, and undertake to keep such terms in confidence and
refrain from disclosing such terms to any third party. All references to
applicable law are deemed to include all applicable and relevant laws and
ordinances and all regulations and orders promulgated there under, unless the
context otherwise requires. The parties agree that this Agreement constitutes,
among others, notification in accordance with the Notice to Employees
(Employment Terms) Law, 2002. Nothing in this Agreement shall derogate from the
Employee’s rights according to any applicable law, extension order, collective
agreement or other agreement with respect to the terms of Employee’s employment.

 

| Page 5

 

 

IN WITNESS WHEREOF the parties hereto have signed this Agreement as of the date
first hereinabove set forth.

 

/s/ Erez Raphael     /s/ Zvi Ben David             LabStyle Innovation Ltd.  
Zvi Ben David By:        Erez Raphael     Title:     CEO    

 

| Page 6

 

 

Exhibit A

 

To the Personal Employment Agreement by and between

LabStyle Innovation Ltd. and the Employee whose name is set forth herein

 

1. Name of Employee: Zvi Ben David       2. I.D. No. of Employee: [          ]  
    3. Address of Employee: [          ]       4. 80% Position in the Company:
CFO       5. Under the Direct Direction of CEO       6. Commencement Date:
January 8, 2015       7. Notice Period: 90 days       8. Total Compensation
Salary (39,000NIS for 100% position)   Base & Additional Compensation 31,200NIS
for 80% position       9. Base Salary (31,200 for 100% position)     24,960 for
80% position       8. Additional Compensation:: (7,800NIS for 100% position)    
6,240NIS for 80% position       10. Vacation Days Per Year: (22 days for 100%
position)     17.5 days for 80% position       11. Sick Leave Days Per Year: The
Employee should be entitled to fully paid sick leave pursuant to applicable sick
law.

 

| Page 7

 

 

Exhibit B

 

To the Personal Employment Agreement by and between

LabStyle Innovation Ltd. and the Employee whose name is set forth herein

 

Name of Employee:

 

Zvi Ben David

I.D. No. of Employee:

 

[           ] Date: January 8, 2015 (the "Commencement Date")

 

General



1.Capitalized terms herein shall have the meanings ascribed to them in the
Agreement to which this Exhibit is attached (the "Agreement"). For purposes of
any undertaking of the Employee toward the Company, the term "Company" shall
include any parent company, subsidiaries and affiliates of the Company and
Parent. The Employee's obligations and representations and the Company's rights
under this Exhibit shall apply as of the Commencement Date, regardless of the
date of execution of the Agreement.

 

Confidentiality; Proprietary Information



2."Proprietary Information" means confidential and proprietary information
concerning the business and financial activities of the Company, including,
without limitation, patents, patent applications, trademarks, copyrights and
other intellectual property, and information relating to the same, technologies
and products (actual or planned), know how, inventions, research and development
activities, inventions, trade secrets and industrial secrets, and also
confidential commercial information such as investments, investors, employees,
customers, suppliers, marketing plans, etc., all the above - whether
documentary, written, oral or computer generated. Proprietary Information shall
also include information of the same nature which the Company may obtain or
receive from third parties.

 

3.Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form
but excluding information that (i) was known to Employee prior to Employee's
association with the Company, as evidenced by written records; (ii) is or shall
become part of the public knowledge except as a result of the breach of the
Agreement or this Exhibit by Employee; (iii) reflects general skills and
experience; or (iv) reflects information and data generally known in the
industries or trades in which the Company operates.

 

4.Employee recognizes that the Company received and will receive confidential or
proprietary information from third parties, subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. In connection with such duties, such information shall
be deemed Proprietary Information hereunder, mutatis mutandis.

 

| Page 8

 

 

5.Employee agrees that all Proprietary Information, and patents, trademarks,
copyrights and other intellectual property and ownership rights in connection
therewith shall be the sole property of the Company and its assigns. At all
times, both during the employment relationship and after the termination of the
engagement between the parties, Employee will keep in confidence and trust all
Proprietary Information, and will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company, except as may be necessary in the ordinary course of performing
Employee's duties under the Agreement.

 

6.Upon termination of Employee's engagement with the Company, Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to Employee's engagement with the Company, and will not take with him
any documents or materials or copies thereof containing any Proprietary
Information.

 

7.Employee's undertakings set forth in Section 1 through Section 6 shall remain
in full force and effect after termination of the Agreement or any renewal
thereof.

 

Disclosure and Assignment of Inventions



8."Inventions" means any and all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, computer software programs,
databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectable as trade secrets; "Company Inventions" means any
Inventions that are made or conceived or first reduced to practice or created by
Employee, whether alone or jointly with others, during the period of Employee's
engagement with the Company, and which are: (i) developed using equipment,
supplies, facilities or Proprietary Information of the Company, (ii) result from
work performed by Employee for the Company, or (iii) related to the field of
business of the Company, or to current or anticipated research and development.

 

9.Employee hereby confirms that all rights that he may have had at any time in
any and all Company's Inventions, are and have been from inception in the sole
ownership of the Company, including during the process of its incorporation. If
ever any doubt shall arise as to the Company’s rights or title in any Invention
and it shall be asserted that the Employee, allegedly, is the owner of any such
rights or title, then Employee hereby irrevocably transfer and assign in whole
to the Company without any further royalty or payment any and all rights, title
and interest in any and all Inventions. Employee has listed below in this
Section 9 a complete list of all Inventions to which he claim ownerships (the
"Prior Inventions") and that he desires to remove from the operation of this
Agreement, and acknowledges and agrees that such list is complete. If no such
list is attached to this Agreement, Employee represents that he has no such
Inventions at the time of signing this Agreements. The Prior Inventions, if any,
patented or unpatented, are excluded from the scope of this Agreement. If, in
the course of employment with the Company, Employee incorporates a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention.
Notwithstanding the foregoing, Employee agrees that he will not incorporate, or
permit to be incorporated, Prior Inventions in any Company Inventions without
the Company's prior written consent. Employee hereby represents and undertakes
that none of his previous employers or any entity with whom he was engaged, has
any rights in the Inventions or Prior Inventions and such employment with the
Company will not grant any of them any right in the results of the Employee’s
work.

 

Prior Inventions: [fill-in, if any.]

 

| Page 9

 

 

None.  

 

10.Employee undertakes and covenants he will promptly disclose in confidence to
the Company all Inventions deemed as Company Inventions. The Employee agrees and
undertakes not to disclose to the Company any confidential information of any
third party and, in the framework of his employment by the Company, not to make
any use of any intellectual property rights of any third party.

 

11.Employee hereby irrevocably transfers and assigns to the Company all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights in any Company Invention, and any and all
moral rights that he may have in or with respect to any Company Invention. For
the removal of any doubt, it is hereby clarified that the provisions concerning
assignment of Inventions contained in Section 8 and this Section ‎11 will apply
also to any "Service Inventions" as defined in the Israeli Patent Law, 1967 (the
"Patent Law"). However, in no event will such Service Invention become the
property of the Employee and the provisions contained in Section 132(b) of the
Patent Law shall not apply unless the Company provides in writing otherwise. The
Employee will not be entitled to royalties or other payment with regard to any
Prior Inventions, Company Inventions, Service Inventions or any of the
intellectual property rights set forth above, including any commercialization of
such Prior Inventions, Company Inventions, Service Inventions or other
intellectual property rights. The Employee irrevocably confirms that the
consideration explicitly set forth in the employment agreement is in lieu of any
rights for compensation that may arise in connection with the Inventions under
applicable law and the employee hereby expressly and irrevocably confirms that
the provisions contained in Section 134 of the Patent Law shall not apply and he
waives any right to claim royalties or other consideration with respect to any
Invention.

 

12.Employee agrees to assist the Company, at the Company's expense, in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, and other legal protections for the Company Inventions in any and all
countries. Employee will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. Such obligation shall
continue beyond the termination of Employee's engagement with the Company.
Employee hereby irrevocably designates and appoints the Company and its
authorized officers and agents as Employee's agent and attorney in fact, coupled
with an interest to act for and on Employee's behalf and in Employee's stead to
execute and file any document needed to apply for or prosecute any patent,
copyright, trademark, trade secret, any applications regarding same or any other
right or protection relating to any Proprietary Information (including Company
Inventions), and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, trademarks, trade secrets or
any other right or protection relating to any Proprietary Information (including
Company Inventions), with the same legal force and effect as if executed by
Employee himself.

 

| Page 10

 

 

Non-Competition



13.In consideration of Employee's terms of employment hereunder, which include
special compensation for his undertakings under this Section 13 and the
following Section 14, and in order to enable the Company to effectively protect
its Proprietary Information, Employee agrees and undertakes that he will not, so
long as the Agreement is in effect and for a period of twelve (12) months
following termination of the Agreement, for any reason whatsoever, directly or
indirectly, in any capacity whatsoever, engage in, become financially interested
in, be employed by, or have any connection with any business or venture that is
engaged in any activities competing with the activities of the Company. Employee
hereby acknowledges and agrees that the Salary and social benefits to which the
Employee is or shall be entitled to, if any, as set forth in the Agreement, is
set to a level which reflects adequate compensation sufficient to reimburse
prejudice, if any, including but not limited to any of Employee's legitimate
rights and interests. Employee further warrants and represents that the Special
Non-Competition Monthly Compensation (as defined in the Agreement) constitutes a
real, appropriate and full consideration to any prejudice Employee may suffer
due to his non-competition undertakings and obligations set forth in this
Exhibit, including but not limited to restriction of his freedom of employment.

 

14.Employee agrees and undertakes that during the employment relationship and
for a period of twelve (12) months following termination of this engagement for
whatever reason, Employee will not, directly or indirectly, including personally
or in any business in which Employee may be an officer, director or shareholder,
solicit for employment any person who is employed by the Company, or any person
retained by the Company as a consultant, advisor or the like who is subject to
an undertaking towards the Company to refrain from engagement in activities
competing with the activities of the Company (for purposes hereof, a
"Consultant"), or was retained as an employee or a Consultant during the six
months preceding termination of Employee's employment with the Company.

 

Reasonableness of Protective Covenants



15.Insofar as the protective covenants set forth in this Exhibit are concerned,
Employee specifically acknowledges, stipulates and agrees as follows: (i) the
protective covenants are reasonable and necessary to protect the goodwill,
property and Proprietary Information of the Company, and the operations and
business of the Company; and (ii) the time duration of the protective covenants
is reasonable and necessary to protect the goodwill and the operations and
business of Company, and does not impose a greater restrain than is necessary to
protect the goodwill or other business interests of the Company. Nevertheless,
if any of the restrictions set forth in this Exhibit is found by a court having
jurisdiction to be unreasonable or overly-broad as to geographic area, scope or
time or to be otherwise unenforceable, the parties hereto intend for the
restrictions set forth in this Exhibit to be reformed, modified and redefined by
such court so as to be reasonable and enforceable and, as so modified by such
court, to be fully enforced.

 

16.Employee hereby consents to the Company’s notification of any third party,
including any prospective or new employer of, Employee’s rights and/or
obligations under this Agreement.

 

| Page 11

 

 

Remedies for Breach



17.Employee acknowledges that the legal remedies for breach of the provisions of
this Exhibit may be found inadequate and therefore agrees that, in addition to
all of the remedies available to Company in the event of a breach or a
threatened breach of any of such provisions, the Company may also, in addition
to any other remedies which may be available under applicable law, obtain
temporary, preliminary and permanent injunctions against any and all such
actions.

 

Intent of Parties



18.Employee recognizes and agrees: (i) that this Exhibit is necessary and
essential to protect the business of Company and to realize and derive all the
benefits, rights and expectations of conducting Company’s business; (ii) that
the area and duration of the protective covenants contained herein are in all
things reasonable; and (iii) that good and valuable consideration exists under
the Agreement, for Employee's agreement to be bound by the provisions of this
Exhibit.

 

19.It is expressly acknowledged and agreed that the Parent is intend to be and
shall be a third party beneficiary of this Exhibit and shall have the right to
enforce this Exhibit against the Employee.

 

IN WITNESS WHEREOF the Employee has signed this Agreement as of the date first
hereinabove set forth.

 

/s/ Zvi Ben David      

 

| Page 12

 

 

Exhibit C

 

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND INSURANCE
FUND IN LIEU OF SEVERANCE PAY UNDER THE SEVERANCE PAY LAW, 5723-1963

 

[tpg13.jpg]

 

| Page 13

 

 

Appendix 1

 

Permitted Engagements

 

Shareholder and part time executive at Biflow Medical Ltd.

 

| Page 14

 

